DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 10/14/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021. Applicant has also cancelled non-elected claims 15-20 in the amended claims filed 10/14/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourani (US 2021/0091194).
Hourani is directed to a contact over active gate structure with metal-oxide capped contacts. Hourani illustrates an embodiment of such a device in Figure 4A. (Para, 0059; Fig. 4A). Hourani discloses and illustrates an integrated circuit structure that includes a plurality of gate structures 402 above substrate 400, each gate structures 402 includes a gate insulating layer 410 thereon. (Para, 0060; Fig.4A). This disclosure and the illustrations of Figure 4A teach and/or suggest the limitation of claim 1 where an integrated chip comprises a substrate, a gate electrode overlying the substrate. Hourani also discloses the structure comprises dielectric sidewall spacers 404 along sides of the gate structures 402. (Para, 0060; Fig.4A). This discloeus and the illustrations of Figure 4A teach and/or suggest the limitation of claim 1 where an integrated chip comprises a spacer structure surrounding outermost sidewalls of the gate electrode. 
Hourani discloses a source or drain structure 407, such as an epitaxial source or drain structure, is between the dielectric sidewall spacers 404 of adjacent gate structures 402. (Para, 0060; Fig.4A). Hourani also discloses a conductive trench contact structure 408 is on the source or drain structure 407 and between the dielectric sidewall spacers 404 of adjacent gate structures 402. (Para, 0060; Fig.4A). These discloeus teach and/or suggest the limitation of claim 1 where an integrated chip comprises a contact layer overlying the substrate and laterally spaced form the gate electrode and the limitation of claim 1 where the spacer structure separates the gate electrode from the contact layer. Hourani discloses the spacers associated with gate lines or electrode stacks may be composed of material suitable to ultimately electrically isolate or contribute to the isolation of the gate structure from adjacent conductive contacts and may comprise dielectric materials such silicon dioxide, silicon oxy-nitride, silicon nitride or carbon-doped silicon nitride. (Para, 0085). Hourani also discloses examples of high-K dielectric material includes materials such as tantalum oxide. (Para, 0083). 
412A, such as a self-assembled monolayer (SAM), is formed on the insulating gate cap layer 410 and the dielectric spacers 404 but not on the conductive trench contact structure 408. (Para, 0060; FDig.4A). Hourani explains the conductive trench contact structure 408 includes a metal oxide cap structure 414A thereon. (Para, 0060; Fig.4A). Hourani discsoes that in an embodiment, the conductive trench contact structure 408 includes a liner material 409 and a fill material such as 408, which in one such embodiment, the fill material 408 is recessed below the liner material 409. (Para, 0060; Fig.4A). This disclosure and the illustrations of Figure 4A teach and/or suggest the limitation of claim 1 where an integrated chip comprises a liner layer, where the liner layer is spaced apart from the gate electrode. Hourani explains the corresponding metal oxide cap structure 414A is on the fill material 408, and the corresponding metal oxide cap structure 414A is over the liner material 409 but not directly on the liner material 409. (Para, 0060; Fig.4A). 
Hourani also discloses an embodiment in Figure 3A which comprises a similar starting structure that includes a plurality of gate structures 302 over a substrate 300 (Para, 0047; Fig.3A). Hourani discloses a conductive gate fill 306 may optionally be included on or as part of gate structure 302. (Para, 0047). Similar to the embodiment of Figure 4A this embodiment also included dielectric sidewall spacers 304 along sides of the gate structures 302. (Para, 0047; Fig.3A). Over the gate structure 302 and the conductive gate fill 306 is formed an insulating gate cap layer 310 each gate structure 302 and between the dielectric sidewall spacers 304 associated with each gate structure 302. (Para, 0047; Fig.3A). Hourani discloses source or drain structures 307, such as epitaxial source or drain structures, are between the dielectric sidewall spacers 304 of adjacent gate structures 302. Hourani discloses similar to the embodiment illustrated in Figure 4A, conductive trench contact structures 308 are on the source or drain structures 307 and between the dielectric sidewall spacers 304 of adjacent gate structures 302. These disclosures and the illustrations of Figure 3A teach and/or suggest the limitation of claim 1 where an integrated chip comprises a hard mask structure arranged over 
Therefore the limitations of claims 1 and 3 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Hourani as well as th teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Hourani as discussed above. 
Claims 2, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourani in view of Chen (US 2020/0176309).
The disclosures and illustrations of Hourani are applied as discussed in the rejection of claims 1 and 3 in paragraph 6 above. As discussed above the disclosures and illustrations of Hourani teach and/or suggest the limitations of claim 8 where an integrated chip comprises a substrate comprising a source/drain region, a contact layer arranged over the source/drain region; a gate electrode arranged over the substrate and laterally spaced from the contact layer; a hardmask structure arranged over the gate electrode; a contact via extending through the hard mask structure and arranged over and directly contacting an upper surface of the gate electrode; a spacer structure arranged directly between the gate electrode and the contact structure; and a liner layer contacting inner sidewalls of the spacer structure. Still, the disclosures of Hourani as discussed in paragraph 6 above fail to teach and/or suggest the limitation of claim 8 wherein the liner comprises a material with a higher dielectric constant than a material of the spacer structure. However, the discloeus and illustrations of Hourani in view of Chen provides such teachings. 
Chen is also directed to a semiconductor device. In Figure 1A-1D Chen illustrates a device similar instructor to the semiconductor device of Hourani. Chen discloses the device comprises gate structures 10 extending in the Y direction that are disposed over one fin structure 5 extending in the X direction.  (Para, 0026; Fig. 1A-1D). Chen discloses that portions between the gate structures 10 are source/drain regions 50, and source/drain contacts 70 are 50. (Para, 0026; Fig. 1A-1D).  Chen discloses the source/drain regions 50 are formed in a recesses formed in the fin structure 5, the gate structure 10 includes a gate dielectric layer formed over the fin structure 5, a gate electrode and sidewall spacers 30. (Para, 0027; Fig. 1A-1D). Chen discloses the gate structure 10 is embedded in a first interlayer dielectric (ILD) layer 45 which includes one or more dielectric layers. (Para, 0027; Fig. 1A-1D). Chen discloses the source/drain contact 70 is formed in a contact hole passing through the first and second ILD layers 45, 65 and the first and second etch stop layers 60, 75. (Para, 0030; Fig. 1A-1D). Chen explains that in some embodiments, a first contact liner layer 68 is formed on the inner surface of the contact hole and it may include one or more conductive material layers, such as Ti, TiN, Ta and TaN, with TiN used as the first contact line layer 68. (Para, 0030; Fig. 1A-1D). Chen also discloses the sidewall spacer may comprises insulating material including silicon nitride based materials such as SiN, SiON, SiCN and SiOCN. (Para, 0050). The disclosures of Hourani teaches that the materials disclosed in Chen for the liner layer are high-K dielectric material. Therefore, the disclosures of Hourani in view of Chen teach and/or suggest the limitation of claim 8 wherein the liner layer comprises a material with a higher dielectric constant than a material of the spacer structure, as well as the limitations of claims 2 and 9. Moreover, the disclosures of Hourani in view of Chen contemplate the limitation of claim 14. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the teachings of Hourani in view of Chen, because both are directed to analogous semiconductor device structures and Chen provides general teachings regarding materials which may comprises liner layers for the contact via structure of the source/drain region which is common to the device structures of Hourani and Chen.
Allowable Subject Matter
Claims 4-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Hourani in view of Chen as discussed above fail to teach and/or suggest the limitation of claim 4 wherein a first bottom surface of the liner layer is spaced 
apart from the gate electrode by the hardmask structure and wherein a second bottom surface of the liner layer is spaced apart from the gate electrode by the contact via, the limitation of claim 5 wherein the contact via has a middle portion arranged between and directly contacting inner sidewalls of the liner layer, wherein the contact via has a bottom portion arranged between and directly contacting inner sidewalls of the spacer structure, wherein the middle portion has a first width, wherein the bottom portion has a second width, and wherein the first width is less than the second width and the limitation of claim 6 wherein the contact via directly overlies a first portion of the spacer structure. Claim 7 depends directly from claim 6. The prior art fails to provide other relevant disclosures which cure the deficiencies of Hourani and/or Chen to teach and/or suggest these limitations of claims 4-6. Therefore, claims 4-7 include allowable subject matter.
The disclosures and illustrations of Hourani in view of Chen as discussed above also fail to teach and/or suggest the limitation of claim 10 wherein the liner layer has a first portion arranged on a first side of the contact via and a second portion arrange on a second side of the contact via and a second portion arranged on a second side of the contact via, and wherein the first portion is completely spaced apart from the second portion. Claims 11-13 depend directly from claim 10. The prior art fails to provide other relevant disclosures which cure the deficiencies of Hourani and/or Chen. Therefore, claims 10-13 include allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: The disclosures and illustrations of Hourani in view of Chen teach and/or suggest the limitations of claim 21 where an integrated chip comprises a substrate, a gate electrode overlying the substrate; a contact layer overlying the substrate and laterally spaced apart from the gate electrode; a spacer structure surrounding the outermost sidewalls of the gate electrode and separating the gate electrode from the contact layer; a hard mask structure arranged over the gate electrode and between portions of the spacer structure; and a liner layer arranged directly between the hardmask structure and the spacer structure. However, the disclosures and illustrations of Hourani in view of Chen fail to teach and/or suggest the limitation of claim 21 wherein a bottommost surface of the hard mask structure is arranged below a bottommost surface of the liner layer. The prior art fails to provide other relevant disclosures which cure this deficiencies of Hourani and/or Chen. Therefore, independent claim 21 and claims 22-26 depending therefrom are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899